Citation Nr: 1013417	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle injury.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2009 Order, the 
Court endorsed a September 2009 joint motion for remand, 
vacated the portion of the August 2008 Board decision that 
denied service connection for residuals of a right ankle 
injury and tinnitus, and remanded the matter for compliance 
with the instructions in the joint motion.  

In August 2008, this matter came before the Board on appeal 
from a June 2006 rating decision of the RO in Waco, Texas, 
which in pertinent part denied a petition to reopen a claim 
for service connection for residuals of a right ankle 
fracture and denied a claim for service connection for 
tinnitus.  

The issue of service connection for residuals of a right 
ankle injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
tinnitus had its onset in service or is otherwise related to 
the Veteran's active military service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
July 2005 letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequent to the issuance of 
this letter, the Veteran's claim was readjudicated in an 
October 2006 Statement of the Case (SOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield IV, at 1323; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and 
soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

The Veteran was afforded a VA examination in November 2005 to 
obtain an opinion as to whether his claimed tinnitus can be 
directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records following the examination, and provided an 
addendum opinion in May 2006.  The opinion rendered by the 
examiner is factually accurate, fully articulated and soundly 
reasoned, and is supported by objective findings and other 
evidence in the record.  See Nieves-Rodriguez, 22 Vet. App. 
295.  Specifically, it explains that the Veteran's hearing 
problems are consistent with presbycusis, rather than 
military service.  The Board, therefore, concludes that the 
November 2005 examination report and May 2006 addendum 
opinion are adequate upon which to base a decision in this 
case.  See Barr, 21 Vet. App. at 312 (A medical opinion is 
adequate when it is based upon consideration of the veteran's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.).  Moreover, as discussed in more detail below, the 
Board finds the Veteran's lay statements about having 
experienced tinnitus since service to be not credible.  
Further examination or opinion is therefore not needed on 
this claim because, at a minimum, there is no persuasive and 
competent evidence that tinnitus may be associated with the 
Veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has tinnitus as a result of in-
service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

At the November 2005 VA examination, the Veteran reported 
that he had been a gunner in service and that he had also 
been involved in demolition with destruction of ordinance 
over a three-month time period.  The Veteran denied having 
any significant noise exposure following service, with the 
exception of occasional recreational shooting and hunting.  
He also denied having used ear protection during service and 
after service.  The Veteran's DD-214 form indicates that his 
military occupational specialty was a gun crewman.  There is 
no evidence that he had foreign service or otherwise engaged 
in combat.  Service treatment records are negative for any 
complaints, diagnosis or treatment of tinnitus or other ear 
problems during service.  A November 1956 separation 
examination report shows the Veteran's ears to be normal at 
discharge.  Results of a whisper hearing test performed at 
this examination were 15/15 bilaterally.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran incurred a 
disease or injury in service.  See Hickson, supra.  

With respect to a current diagnosis, the only evidence of 
record showing that the Veteran has tinnitus is the November 
2005 VA examination report.  At the VA examination, the 
Veteran reported a long history of bilateral recurrent 
tinnitus that was most prevalent at night but sometimes 
occurred during the daytime.  He also reported that his 
tinnitus was present at least fifty percent of the time and 
was sometimes loud and annoying.  

The only nexus opinion of record is a May 2006 VA medical 
opinion, which is based on the findings of the November 2005 
VA examination.  Following a review of the claims file, 
including service treatment records and sick call records, 
the examiner noted that the Veteran's current audiometric 
thresholds were compatible with presbycusis.  Accordingly, 
the examiner gave the opinion that there was only a remote 
possibility that hearing loss was incurred during active 
service and that it was less likely than not that the current 
hearing loss and tinnitus were related to military service.  

The Board has considered the Veteran's self-reported long 
history of bilateral recurrent tinnitus, and is mindful of 
the fact that tinnitus is a disability that lends itself to 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Jandreau, 492 F.3d 1372; Buchanan, 451 F. 3d at 
1336.  However, the Veteran's service treatment records to 
include an November 1956 separation examination report do not 
reflect any complaints of tinnitus in service.  Although the 
Veteran contends that he has a long history of tinnitus, 
there is no evidence of record to show that he had any 
complaints, diagnosis or treatment of tinnitus prior to the 
filing of the present service connection claim in 2005, 
nearly five decades following his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.).  The Veteran filed earlier claims for service 
connection for a right ankle disability and hearing loss in 
1994 but mentioned nothing at the time about tinnitus.  In 
addition, although a September 2001 private audiological 
report from Dr. McKee reflects a diagnosis of hearing loss, 
it is silent concerning tinnitus.  The fact that there is no 
mention of tinnitus in this report weighs against a finding 
that the Veteran had tinnitus at that time.  Furthermore, the 
record contains no evidence to indicate that the Veteran has 
been treated for tinnitus at any point in time.  In this 
regard, the Board finds the Veteran's self-reported 
longstanding history of bilateral recurrent tinnitus to be 
inconsistent with the medical evidence of record, and 
therefore not credible.  See Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, 
and the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).  
Taking into account all of the relevant evidence of record, 
service connection for tinnitus is not warranted.

Given that there is no evidence of tinnitus in service or for 
many decades after service separation, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

As to the issue of service connection for residuals of a 
right ankle injury, the September 2009 joint motion for 
remand questioned the sufficiency of the efforts made by VA 
to satisfy its duty to assist.  Specifically, the joint 
motion expressed concerns about VA's finding that a VA 
examination was not necessary to the resolution of the 
appellant's claim.  The Board now remands the case to provide 
the appellant with a VA examination.  

Service treatment records show that the Veteran was treated 
for a right ankle injury in November 1955.  X-rays revealed a 
calcaneal spur (old bone tissue) but no fracture.  At the 
November 1956 separation exam, the Veteran's lower 
extremities and feet were noted as normal.  

A November 2005 letter from Lakeside Foot Care indicates that 
medical records of the Veteran's treatment with Dr. Gabriel 
are no longer available.  It is noted that the Veteran was 
seen by Dr. Gabriel at another office in October 1999 and 
treated for a right foot fracture.  The office provided three 
X-rays and gave the Veteran an una boot and a post-op shoe.  

VA treatment records show that the Veteran was treated in 
August 2005 for right ankle pain.  The Veteran complained 
that his chronic right ankle pain was worsening and getting 
stiffer.  He also indicated that he saw a podiatrist for the 
ankle problem and that he used to take Celebrex but was now 
on ASA only.  It was further reported that his ankle pain was 
the result of an ankle fracture he had suffered in service.  
In addition, X-rays of the right foot were taken.  Based on 
these X-rays, the radiologist observed one small oval well-
corticated bony density projecting laterally to the base of 
the proximal phalanx of the great toe.  The radiologist noted 
that this finding may be related to the given history of 
prior trauma and that no other significant bone or joint 
abnormality was seen.  

Although the radiologist indicated that the November 2005 X-
ray finding of a small oval well-corticated bony density 
might be related to prior trauma, this opinion was based on 
the Veteran's self-reported history of fracturing his right 
ankle in service.  The Board notes that this self-reported 
history is inaccurate because service treatment records 
clearly show that the Veteran's right ankle injury in service 
was not a fracture, but a calcaneal spur.  Thus, the Board 
finds the radiologist's suggestion of a possible relationship 
between the Veteran's current right ankle condition and a 
prior in-service ankle fracture to be unreliable.  
Furthermore, the evidence indicates that the Veteran was 
treated for a right foot fracture in October 1999.  In light 
of the foregoing, the Board finds that a VA examination is 
necessary to assess the current nature of the Veteran's 
claimed right ankle disability and to determine whether there 
is a nexus between such disability and his November 1955 
right ankle injury in service, which resulted in a calcaneal 
spur.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the appellant 
for a VA examination to assess the 
current nature and etiology of his 
claimed right ankle disability.  The 
entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  After reviewing the file, 
the examiner should render an opinion 
as to: (a) whether the appellant 
currently has a right ankle disability; 
and if so, (b) whether this disability 
is at least as likely as not (i.e., to 
at least a 50:50 degree of probability) 
a result of active military service, to 
include a right ankle injury in 
November 1955, or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  
In rendering this opinion, the examiner 
should take into account the November 
1955 X-ray report, which revealed a 
calcaneal spur but was negative for any 
fractures, and the November 2005 letter 
from Lakeside Foot Care, which 
indicates that the Veteran was treated 
for a right ankle fracture in October 
1999.  A complete rationale should be 
provided for any opinion given.

2. Thereafter, the RO should 
readjudicate the claim of service 
connection for residuals of a right 
ankle injury.  If the benefit sought on 
appeal is not granted, the appellant 
and his attorney should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


